Citation Nr: 1739254	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for a fracture of the left shin or ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case in July 2016 for further development. 

The Veteran testified at a January 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's service treatment records reveals that the appellant demonstrated a right ear hearing loss at his September 1969 induction examination, as well as at his July 1971 separation examination.  Given that the presumption of soundness was rebutted vis-à-vis the right ear at induction, the audiological questions before the Board are whether the preexisting right ear hearing loss was aggravated inservice, and whether tinnitus and a left ear hearing loss were incurred inservice.  38 U.S.C.A. §§ 1110, 1111, 1113 (West 2014).  

In this regard, an April 1971 consultation with an ear, nose and throat service noted a right ear eustachian type dysfunction.  He was issued a temporary profile precluding duties involving frequent changes in altitude. In April 2010, the appellant was examined by a VA audiologist.  That examiner opined that when the claimant exited military service, he continued to have normal hearing in the left ear with a threshold shift noted in the low to mid frequencies in the right ear. The 2010 examiner found that the shift in hearing was not consistent with a hearing loss from military noise exposure.  The April 1971 consultation was noted to indicate that the Veteran had eustachian tube dysfunction in the right ear, and that this was not a permanent shift in hearing. 

The April 2010 examiner went on to note that results at that examination indicated that the claimant had better hearing in the low to mid frequencies in 2010 than he had when he left military service indicating this was not a permanent shift in hearing. As for tinnitus, the examiner noted that the Veteran stated that his tinnitus occurred once a week and lasted less than a minute per episode. The examiner opined that brief spontaneous tinnitus, lasting seconds to minutes, was a nearly universal sensation.  

Unfortunately, the record reveals that the claimant received post service medical care from a Don E. McCleve, M.D., of the Ear, Nose, Throat Clinic of Los Gatos, California, and that these records have yet to be requested.  As these records have yet to be requested, further development is in order. 

With respect to the claims of entitlement to service connection for a left knee disorder, and residuals of a left shin/ankle fracture a physician in September 1969 noted a history of a left ankle fracture and swelling, as well as a history of a left leg fracture.  In February 1970, the claimant reported left knee pain, and in March 1970 he was given a profile for both a hearing loss and for weak knees.  In June 1970, the Veteran reported knee pain with running and prolonged standing.  The claimant stated that his knees had bothered him before he ever came into the service.  In July 1971, a physician noted the appellant's remark that he had fractured his left ankle in 1965, and had subsequently developed traumatic arthritis in that joint.  At a July 1971 separation examination neither a left knee, nor a left shin/ankle disorder was diagnosed.  

Post service the appellant was examined by VA in May 2010, and that examiner found that the Veteran's knee disorders were not related to service because while he was treated inservice there was no post service evidence of care until almost 40 years post service.  The record, however, identifies that the appellant was treated by a Dr. Orozno and a Dr. Huff of Harlingen, Texas, and that records from these providers have yet to be secured.  As such, further development is in order. 

Finally, the record shows that the appellant was awarded Social Security disability benefits beginning in May 2012.  Unfortunately, the medical records from that award have yet to be added to the claims file.  As these records may be pertinent to the claims, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant and outstanding VA and private medical records pertaining to the Veteran's hearing loss, tinnitus, bilateral knee condition, and residuals of a fracture of the left shin or ankle.  This includes records from Valley Baptist Hospital from February 2010, and from Drs. Orozno, Huff, and McCleve.  All records obtained or responses received should be associated with the claims file.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Ask the Social Security Administration for any medical records associated with the Veteran's claim of entitlement to disability benefits, to include any decision documents prepared by a Social Security Administrative Law Judge. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the appellant for VA examinations in order to address the nature and etiology of any diagnosed hearing loss, tinnitus, bilateral knee disorder, and residuals of a left shin/ankle fracture.  The examiners must review all records in the appellant's VBMS and Virtual VA files.  The audiologist must address whether it is at least as likely as not that the Veteran's right ear hearing loss was permanently aggravated inservice, and whether it is at least as likely as not that any left ear hearing loss and tinnitus was incurred inservice.  The general medical examiner must address whether it is at least as likely as not that any knee, left shin or left ankle disorder is related to service.  The examiners must address the February 2017 VA medical opinion from Dr. A. Cha.  A full and complete rationale must be provided for any and all opinions provided.  

4.  The Veteran is hereby notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  After the development requested has been completed the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that each examiner documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of medical opinion evidence, with supportive reasoning, which links the disorders at issue to his military service.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




